ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2021-10-08_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                           (UKRAINE v. RUSSIAN FEDERATION)


                               ORDER OF 8 OCTOBER 2021




                                    2021
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                     APPLICATION DE LA CONVENTION
                  INTERNATIONALE POUR LA RÉPRESSION
                    DU FINANCEMENT DU TERRORISME
                 ET DE LA CONVENTION INTERNATIONALE
                SUR L’ÉLIMINATION DE TOUTES LES FORMES
                       DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                           ORDONNANCE DU 8 OCTOBRE 2021




3 Ord_1226.indb 1                                             2/08/22 13:36

                                                  Official citation:
                          Application of the International Convention for the Suppression
                         of the Financing of Terrorism and of the International Convention
                              on the Elimination of All Forms of Racial Discrimination
                            (Ukraine v. Russian Federation), Order of 8 October 2021,
                                            I.C.J. Reports 2021, p. 202




                                             Mode officiel de citation :
                           Application de la convention internationale pour la répression
                          du financement du terrorisme et de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                         (Ukraine c. Fédération de Russie), ordonnance du 8 octobre 2021,
                                             C.I.J. Recueil 2021, p. 202




                                                                                    1226
                                                                    Sales number
                    ISSN 0074-4441                                  No de vente:
                    ISBN 978-92-1-003888-1

                                     © 2022 ICJ/CIJ, United Nations/Nations Unies
                                         All rights reserved/Tous droits réservés

                                         Printed in France/Imprimé en France




3 Ord_1226.indb 2                                                                             2/08/22 13:36

                                                    8 OCTOBER 2021

                                                           ORDER




                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (UKRAINE v. RUSSIAN FEDERATION)




                         APPLICATION DE LA CONVENTION
                      INTERNATIONALE POUR LA RÉPRESSION
                        DU FINANCEMENT DU TERRORISME
                     ET DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                       (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                    8 OCTOBRE 2021

                                                    ORDONNANCE




3 Ord_1226.indb 3                                                    2/08/22 13:36

                                                                                         202




                               COUR INTERNATIONALE DE JUSTICE

                                               ANNÉE 2021                                           2021
                                                                                                 8 octobre
                                              8 octobre 2021                                    Rôle général
                                                                                                   no 166

                    APPLICATION DE LA CONVENTION
                 INTERNATIONALE POUR LA RÉPRESSION
                   DU FINANCEMENT DU TERRORISME
                ET DE LA CONVENTION INTERNATIONALE
               SUR L’ÉLIMINATION DE TOUTES LES FORMES
                      DE DISCRIMINATION RACIALE
                               (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                             ORDONNANCE


                    Présents : Mme Donoghue, présidente ; MM. Tomka, Abraham,
                               ­Bennouna, Yusuf, Mmes Xue, Sebutinde, MM. Bhandari,
                                Robinson, Salam, Iwasawa, Nolte, juges ; M. Gautier,
                                greffier.


                    La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 de son Statut et les articles 31, 44, 45, paragraphe 2, 48
                et 49 de son Règlement,
                   Vu la requête enregistrée au Greffe de la Cour le 16 janvier 2017, par
                laquelle l’Ukraine a introduit une instance contre la Fédération de Russie
                concernant un différend relatif à des violations alléguées, par cette der-
                nière, des obligations lui incombant au regard de la convention interna-
                tionale du 9 décembre 1999 pour la répression du financement du

                                                                                           4




3 Ord_1226.indb 5                                                                                      2/08/22 13:36

                         application de la cirft et de la ciedr (ord. 8 X 21)           203

                terrorisme et de la convention internationale du 21 décembre 1965 sur
                l’élimination de toutes les formes de discrimination raciale,
                   Vu la demande en indication de mesures conservatoires présentée par
                l’Ukraine le 16 janvier 2017 et l’ordonnance du 19 avril 2017 par laquelle
                la Cour a indiqué des mesures conservatoires,
                   Vu l’ordonnance du 12 mai 2017, par laquelle le président de la Cour a
                fixé au 12 juin 2018 et au 12 juillet 2019, respectivement, les dates d’expi-
                ration des délais pour le dépôt du mémoire de l’Ukraine et du contre‑­
                mémoire de la Fédération de Russie,
                   Vu le mémoire déposé par l’Ukraine dans le délai ainsi fixé,

                  Vu les exceptions préliminaires d’incompétence de la Cour et d’irrece-
                vabilité de la requête soulevées par la Fédération de Russie le 12 sep-
                tembre 2018, qui ont eu pour effet, en vertu du paragraphe 5 de l’article 79
                du Règlement, de suspendre la procédure sur le fond,

                  Vu l’arrêt du 8 novembre 2019, par lequel la Cour a dit qu’elle avait
                compétence pour se prononcer sur la requête déposée par l’Ukraine le
                16 janvier 2017 et que ladite requête était recevable,

                   Vu l’ordonnance du 8 novembre 2019, par laquelle la Cour a fixé au
                8 décembre 2020 la date d’expiration du délai pour le dépôt du contre‑­
                mémoire de la Fédération de Russie, et les ordonnances du 13 juillet 2020
                et du 20 janvier 2021, par lesquelles la Cour, à la demande du défendeur,
                a reporté ladite date, d’abord au 8 avril 2021, puis au 8 juillet 2021, ainsi
                que l’ordonnance du 28 juin 2021, par laquelle la présidente de la Cour, à
                la demande du défendeur, a reporté au 9 août 2021 la date d’expiration
                du délai pour le dépôt du contre‑mémoire de la Fédération de Russie,

                   Vu le contre‑mémoire déposé par la Fédération de Russie dans le délai
                ainsi prorogé ;
                   Considérant que, au cours d’une réunion que la présidente de la Cour
                a tenue avec les représentants des Parties par liaison vidéo le 30 septembre
                2021, en application de l’article 31 du Règlement, le coagent de l’Ukraine
                a indiqué qu’une réplique était nécessaire pour répondre, notamment, aux
                multiples allégations factuelles et arguments juridiques avancés dans le
                contre‑mémoire ; qu’il a toutefois déclaré que son gouvernement souhai-
                tait que cette affaire soit examinée dans les meilleurs délais étant donné le
                caractère urgent de son objet ; qu’il a sollicité en conséquence, au nom de
                l’Ukraine, un délai de neuf mois à partir de la date du dépôt du contre‑­
                mémoire pour l’élaboration d’une réplique, et a proposé qu’un délai iden-
                tique soit accordé au défendeur pour la préparation d’une duplique ; qu’à
                ladite réunion, les agents de la Fédération de Russie ont déclaré que leur
                gouvernement estimait également que la tenue d’un second tour d’écri-

                                                                                           5




3 Ord_1226.indb 7                                                                               2/08/22 13:36

                          application de la cirft et de la ciedr (ord. 8 X 21)             204

                tures était justifiée, mais ont indiqué que la préparation d’une duplique
                réclamait un délai plus long, étant donné la vaste portée de l’affaire et sa
                complexité, ainsi que le grand nombre d’éléments de preuve présentés ; et
                qu’ils ont demandé, en conséquence, qu’un délai de douze mois soit
                accordé à leur gouvernement pour l’élaboration d’une duplique ;

                    Compte tenu des vues des Parties,
                  Autorise la présentation d’une réplique par l’Ukraine et d’une duplique
                par la Fédération de Russie ;
                  Fixe comme suit les dates d’expiration des délais pour le dépôt des
                pièces de la procédure écrite :
                    Pour la réplique de l’Ukraine, le 8 avril 2022 ;
                    Pour la duplique de la Fédération de Russie, le 8 décembre 2022 ;
                    Réserve la suite de la procédure.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le huit octobre deux mille vingt et un, en trois exem-
                plaires, dont l’un restera déposé aux archives de la Cour et les autres
                seront transmis respectivement au Gouvernement de l’Ukraine et au
                Gouvernement de la Fédération de Russie.

                                                                         La présidente,
                                                              (Signé) Joan E. Donoghue.
                                                                           Le greffier,
                                                               (Signé) Philippe Gautier.




                                                                                             6




3 Ord_1226.indb 9                                                                                 2/08/22 13:36

                     ISBN 978-92-1-003888-1




3 Ord_1226.indb 12                            2/08/22 13:36

